Citation Nr: 0713829	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-17 507	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a right inguinal hernia.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for depression.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services





ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a right inguinal hernia, and that declined to 
reopen the claim for service connection for depression. 


FINDING OF FACT

On March 20, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


